DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 19, 2021 has been entered. 
This action is in response to the papers filed on November 19, 2021.  Applicants’ arguments and amendments to the claims filed July 23, 2012 have been entered.  Claims 1 and 23 have been amended, claims 18 and 22 have been cancelled, and claim 28 has been newly added.  Claims 1-17, 19-21, and 23-28 are pending.  Claims 5-12 stand withdrawn.  Claims 1-4, 13-17, 19-21, and 23-28 are under instant consideration.
Priority
	Acknowledgment is made of applicant's claim for priority to the filing dates of PCT Patent Application Serial No. JP2018/005156, filed on February 15, 2018 and a 
Response and Maintained Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
	Claims 1-4, 13, 14, 16, 17, 19-21, and 23-27 remain rejected and claim 28 is newly rejected under 35 U.S.C. 103 as being unpatentable over the combination of Islam (J. Nanosci. Nanotechnol. 22, 7091-7095, 2011), Opara et al. (Pub. No.: US 2014/0127308; Pub. Date: May 8, 2014), Ribeiro et al. (International Journal of Pharmaceutics 403 (2014) 1-9), and Vegas et al. (Pub. No.: US 2017/0246347; Pub. Date: Aug. 31, 2017; filing date Nov. 1, 2015) for reasons of record.
	
	Regarding claims 1-4 and 19-21, 23-25, Islam discloses microcapsules comprising cysteine-alginate (abstract, Fig. 1).  But Islam fails to disclose a coating on the microcapsules comprising the instantly elected polymer (b1).
	However, in the same field of endeavor of coated microcapsules containing live cells (abstract) Opara discloses inner capsules with cells, surrounded by a PLO coat, wherein the poly-L-ornithine (PLO) coat is surrounded by an outer layer (Fig 6. And [00054]),
	Additionally, in the same field of endeavor of biocompatible coated beads, Ribeiro discloses wherein the coating to the bead is pectin (abstract).



    PNG
    media_image1.png
    188
    393
    media_image1.png
    Greyscale
(Claims 21 and 32)
 comprising an alginate and thiol functionalized hydroxyl group (abstract), 
	Regarding claims 13 and 14, Islam discloses microcapsules comprising cysteine-alginate (abstract, Fig. 1) wherein the weight ratio of polymer to cysteine  is 1:4 (page 7092, section 2.2) in an amount from 59 µM of cysteine per gram of alginate (abstract).  But Islam fails to disclose entire range wherein a proportion of the uronic acid unit having the mercapto group in the total constitutional units of the polymer comprising the uronic acid 10 units having the mercapto groups is 0.1 to 50 mol% and wherein a proportion of the mercapto group forming the disulfide bond in the total mercapto groups is 10 to 100 mol%.
However, pursuant to MPEP 2144.05 (I) In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide 
Similarly, pursuant to MPEP 2144.05 (II)(A) Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed 
	Regarding claims 16 and 17 Islam discloses the presence of a calcium divalent meatal ion (pae7092 2.1 and 2.3).
Regarding claim 26, Vegas discloses wherein the surface polymer enhance biocompatibility.
Regarding claim 27, Islam discloses the encapsulation of a Lactobacillus Salivarious  29  (abstract)
	Regarding claim 28,  Ribeiro discloses wherein a chitosan layer is coated by a pectin coat (abstract and scheme 1).  With respect to the water solubility of the chitosan, 
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing would be motivated to combine the teachings of Islam et al., Opara et al., Ribeiro et al., and Vegas et al. et al. to provide a multilayer coating for the microcapsules wherein the multilayer coating comprises a PLO coating and an outer coating as disclosed by Opara, wherein the outer coating is pectin as disclosed by Ribeiro further bound to

    PNG
    media_image1.png
    188
    393
    media_image1.png
    Greyscale

as disclosed by Vagas as a matter of combining prior art elements according to known methods to yield predictable results of producing a microcapsule capable of encapsulating a cell or living organism wherein the polymer making up the microcapsule for encapsulating a cell or microorganism comprises cysteine-alginate.as disclosed by Islam.  One of ordinary skill in the art would be motivated to encapsulate the microcapsules within a multilayer coating in order to achieve a tailored release profile by controlling the amount of microcapsule in the composition and thereby controlling the concentration of active and providing additional protective coatings around the microcapsules for a more sustained release.  Additionally, one of ordinary skill in the art 
    PNG
    media_image1.png
    188
    393
    media_image1.png
    Greyscale

as pectin as it is inexpensive, nontoxic, biocompatible, and biodegradable and the polymer it was known to impart beneficial properties such as improved biocompatibility as evidenced by the disclosure of Vegas (abstract).  One who would have practiced the invention would have had a reasonable expectation of success because Islam had already disclosed a microcapsule for encapsulating a cell or microorganism, wherein said microcapsule comprises cysteine-alginate, while Opara provides packaging microcapsules containing biologically active agents within a multilayer composition and Ribeiro and Vegas provided guidance with respect to adding pectin and a polymer that improves biocompatibility to the surface layer of a microcapsule containing an active.  It would have only required routine experimentation to modify the microparticle of Islam to include microparticles into a multilayer composition that includes an outer layer to enhance biocompatibility as required by the claimed invention.

	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of filing.

s 15 remains rejected under 35 U.S.C. 103 as being unpatentable over the combination of Islam (J. Nanosci. Nanotechnol. 22, 7091-7095, 2011), Opara et al. (Pub. No.: US 2014/0127308; Pub. Date: May 8, 2014), Ribeiro et al. (International Journal of Pharmaceutics 403 (2014) 1-9), and Vegas et al. (Pub. No.: US 2017/0246347; Pub. Date: Aug. 31, 2017; filing date Nov. 1, 2015) as applied to claims 1-4, 13, 14, 16, 17, and 19-27 above, and further in view of Mahou et al (Chem. Mater. 2015, 27, 4380-4389) for reasons of record.
	
	Regarding claim 15, the combination of Islam et al, Opara et al., Ribeiro et al., and Vegas et al. remains as applied to claim 1.  While the combination discloses a multilayered microcapsules comprising cysteine-alginate (abstract, Fig. 1), wherein the inner capsule comprises cells, surrounded by a PLO coat, wherein the poly-L-ornithine (PLO) coat is surrounded by an outer layer (Fig 6. And [00054]), wherein the coating to is pectin (abstract) and the instantly elected polymer as fully set forth above.  The combination fails to disclose the molecular weight of the polymer forming said microcapsule.

	However in the same field of endeavor of microcapsules comprising an alginate and thiol functionalized hydroxyl group (abstract), Mohou discloses the molecular weight of the polymeric microcapsule is 150,000 (page 4386 column 1). 

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing would be motivated to combine the teachings of Islam et al., Opara et al., Ribeiro 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of filing.
Response to Arguments:	
Applicants traverse the rejection arguing and reiterating in the interview that one of ordinary skill in the art would not have combined Ribeiro and Islam as  it would render the Islam unsatisfactory for its intended purpose.  The microcapsules of Islam form 

Applicants' argument has once again been considered, but not found persuasive.  It is understood that both Islam and Ribeiro teach achieving mucoadhesvie properties by different mechanism.  However, the pectin coating of Ribeiro is not irreversible bonded to the bead, but rather acts as a coating that is dissolved off the bead at a desired portion of the intestine.  It is when the pectin is no longer acting as an outer coating that the chitosan which was originally found under the pectin is capable of electrostatically interacting with the mucosa of the target site.  Similarly, the pectin coating when applied to the teaching of Islam would prevent the disulfide bonds from forming with the intestine.  However, when the pectin is dissolved the disulfide bonds of Islam would be able to react with the mucosa.  The pectin coating of Ribeiro prevends the premature reactivity of the compounds found under the pectin until the desired time that the pectin is removed and the material underneath is free to react with the surrounding environment.   

Accordingly, the rejection is maintained.

Applicant  traverses the rejection arguing that Islam is a core shell bead that wherein the core is an alginate bead free of mercapto group and the second layer is thiolated alginate, while the instantly claimed invention has a core having a mercapto 
Applicant’s argument has been fully considered, but not found persuasive.  The instant rejection is a 103 type rejection and it is believed that the combination of references disclose the instantly claimed structure.  Specifically, it is the Ribeiro reference that discloses the polygalacturonic acid (pectin) free of mercapto groups that act as an outer coating as fully set forth above.  Moreover, it is Opara that discloses inner capsules with cells, surrounded by a PLO coat, wherein the poly-L-ornithine (PLO) coat is surrounded by an outer layer (Fig 6. And [00054]),  Finally, it is the Islam reference that discloses microcapsules comprising cysteine-alginate (abstract, Fig. 1) core.
	Accordingly, the rejection is maintained.


Conclusion
No Claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617